Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.          With respect to applicant’s remarks regarding rejected claims on pages 7-8, the examiner respectfully disagrees.  Applicants argue “Thus, it does not appear to be inherit that the substrate 207 comprises a waveguide optically coupled to the germanium layer (e.g., presumably the channel 202).”  
           Kallioninen taches the optical detector in figure 2 comprising a germanium layer 202, ([0022]), disposed on silicon substrate 207.   It is well knows that silicon is an optical waveguide.  In the other words, the limitation “the silicon substrate comprising at least one waveguide” is inherent.  For example, the following link disclosed that limitation: 
          https://en.wikipedia.org/wiki/Silicon_photonics
        Further Kallioninen taches the silicon substrate (figure 2, 207) comprising at least one waveguide, (as the explanation above, it is inherent and well known that any silicon substrate is an optical waveguide) optically coupled to the germanium layer, (figure 2, layer 202; [0021-0024]).  


            a) https://www.merriam-webster.com/dictionary/comprise
               to be made up of, COMPOSE, CONSTITUTE, to include especially within a particular scope, to be made up of. 
           b) https://www.collinsdictionary.com/dictionary/english/comprise 
               If you say that something comprises or is comprised of a number of things or people, you mean it has them as its parts or members. The things or people that comprise something are the parts or members that form it. 
              to include; contain to constitute the whole of; consist of to make up; form; constitute 
           Therefore, clarifying the meanings of this wording “comprising” in claim 1 is required. 

4.         With respect to applicant’s remarks regarding rejected claims on pages 9-10, the examiner respectfully disagrees.  As discuss in the interview dated 02/18/21, Kallioninen’s reference, paragraph[0062], figure 4, disclosed: “the first FET1 and second FET2 photodetectors of the photodetector pair FET1,2 generate electron-hole pairs which (e.g. simultaneously) produce an increase and decrease in electrical current through the channel members respectively, the combined change in electrical current of the pair of first FET1 and second FET2 photodetectors being indicative of one or more of the presence and magnitude of the incident electromagnetic radiation 301”.  The electron-hole pairs 409, 410, (is not different from operating parameter), which produce an increase and decrease in electrical current, (is not different from adjusting the applied current). It is inherent that the current through the channel members occurs only when the difference voltage between source adjusting the applied current to the at least one resistive element based on a comparison between an operating parameter and a threshold” in claim 1.

Claim Rejections - 35 USC § 102
5.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.          Claims 1, 21, are rejected under 35 U.S.C. 102(a2) as being unpatentable over Kallioinen et al. (Pub. No. 2018/0337295). Hereafter “Kallioinen”.
            Regarding Claims 1, 21, Kallioinen teaches 
            applying current to at least one resistive element that is thermally coupled to an optical detector, (figures 1, 7, 11, 12; Abstract, [0074]. Resistor R is not different from one resistive element, which thermally coupled the optic detector FET of figures 2, 4, and 5), the optical detector comprising a germanium layer disposed on a silicon substrate, the silicon substrate comprising at least one waveguide optically coupled to the germanium layer, ([0022, 0064].  Please see the explanation in paragraphs 2-3 above); and


Claim Rejections - 35 USC § 103
7.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

9.          Claims 2, 3, 9, are rejected under 35 U.S.C. 103 as being unpatentable over Kallioinen et al. (Pub. No. 2018/0337295) in view of Gage (U.S. Pub. No. 2011/0228652) and in view of Hirose (U.S. Pub. No. 2012/0200969). Hereafter “Kallioinen”, “Gage”, “Hirose”. 
           Regarding Claims 2, 3, 9, although Kallioinen does not teach all the limitations of claim 1 as stated above except for the operating parameter is for the at least one/different resistive element and is at least one of a voltage, a resistance, and a temperature of the different resistive element, Gage teaches ([0020].  It is inherent that the lookup table stores the temperature changes).  Further Hirose also teaches the operating parameter is for the at least one/different .

Allowable Subject Matter
10.	Claims 17-20 are allowed.  The allowable Subject matter was indicated in office Action mailed on 11/24/20.
11.          Claims 4-8, 22, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 4. 
13.          As claim 4, the prior art of record taken alone or in combination, fails to disclose or render a method comprising applying current to at least one resistive element that is thermally coupled to an optical detector, the optical detector comprising a germanium layer disposed on a silicon substrate, the silicon substrate comprising at least one waveguide optically coupled to the germanium layer; and adjusting the applied current to the at least one resistive element based on a comparison between an operating parameter and a threshold; wherein the operating parameter is a measured resistance of the at least one resistive element and the threshold is a target resistance of the at least one resistive element and further comprising monitoring a 
14.          As claim 22, the prior art of record taken alone or in combination, fails to disclose or render a photonic system comprising an optical detector comprising a germanium layer disposed on the silicon substrate, the silicon substrate comprising at least one waveguide optically coupled to the germanium layer; and at least one resistive element that is thermally coupled to the optical detector, wherein the photonic system is configured to apply current to the at least one resistive element, and adjust the applied current to the at least one resistive element based on a comparison between a measured resistance of the at least one resistive element and a target resistance of the at least one resistive element; wherein the photonic system is configured to monitor a voltage drop across the at least one resistive element; measure a resistance of the at least one resistive element from the applied current and the voltage drop; and compare the measured resistance to the target resistance; in combination with the rest of the limitations of claims 21 and 22.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
November 19, 2020
/Tri T Ton/